NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE



                           BARBARA KOSKOVICH,
                              Plaintiff/Appellant,

                                         v.

             SCOTTSDALE HEALTHCARE HOSPITALS, et al.,
                        Defendants/Appellees.

                              No. 1 CA-CV 20-0371
                                FILED 3-23-2021


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-053016
              The Honorable Theodore Campagnolo, Judge

                                   AFFIRMED


                                    COUNSEL

Jeffrey L. Victor, PC, Scottsdale
By Jeffrey L. Victor
Counsel for Plaintiff/Appellant

Broening Oberg Woods & Wilson, PC, Phoenix
By James R. Broening, Megan E. Gailey, Kelley M. Jancaitis
Counsel for Defendants/Appellees
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court


                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1            Barbara Koskovich (“Plaintiff”) appeals the superior court’s
entry of summary judgment for Defendant Scottsdale Healthcare Hospitals
dba HonorHealth John C. Lincoln Deer Valley Hospital (the “Hospital”).
For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Donald Koskovich (“Donald”) was admitted to the Hospital
for hernia repair surgery on September 25, 2015. Dr. Jamison Foster
performed the surgery without “immediate” complication, noting that
Donald would “be kept for pain control and bowel function.” Donald was
moved to the post-anesthesia unit in stable condition and later to a hospital
room, where he remained until his death on October 1. Between his
admission and death, at least four doctors visited Donald, including Dr.
Foster and an independent hospitalist physician, Dr. Andres Reyes.

¶3             Donald experienced nausea and vomiting on September 29
and September 30. Just after 8:00 p.m. on September 30, Donald vomited
approximately 400 ccs of green bile. His attending nurse (“Nurse A”)
informed Dr. Foster. An abdominal x-ray was performed, which showed
that Donald had developed a “small bowel ileus versus partial/early small
bowel obstruction.” Later that evening, Nurse A relayed Donald’s x-ray
results to Dr. Foster.

¶4            Plaintiff is Donald’s wife. She visited Donald the next day,
October 1, when a different nurse (“Nurse B”) was attending to Donald. At
around 11:00 a.m., Plaintiff told Nurse B that Donald was “becoming
significantly more confused.” Nurse B promptly informed Dr. Reyes. As
Nurse B described in her progress note:

      This RN spoke with Dr. Reyes re: [patient]’s increasing
      confusion, also relayed wife’s concerns about [patient]
      “becoming significantly more confused than he has been[,]”
      making noncoherent comments and grabbing at objects that



                                     2
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court

       are not there. Dr. Reyes had not yet seen [patient], was about
       to go into [patient]’s room.

Dr. Reyes responded and examined Donald.

¶5            A few hours later, at 3:10 p.m., Donald’s bed alarm sounded.
The first person to respond was Dr. Foster who found Donald “sitting on
[the] bed and fresh blood on his gown and sheets after having just pulled
his IV out.” Donald recognized Dr. Foster and remembered undergoing
surgery. Dr. Foster ordered a safety camera for Donald’s room and
discussed the need for a “sitter.”

¶6           Around ten minutes later, a respiratory therapist examined
Donald and noted the “coarse crackles throughout” his breath. The
respiratory therapist spoke to Dr. Reyes and informed Nurse B that
Donald’s breathing “continues to be coarse.” Dr. Reyes ordered chest x-
rays. At 3:30 p.m., Nurse B described Donald as “resting” with “eyes
closed” and audible “coarse breath sounds.”

¶7            The x-ray technician soon arrived at Donald’s room and
found Donald unresponsive with vomit “all over the place.” Donald had
gone into cardiac arrest. He was not breathing and had no pulse. An
emergency code (code blue) was called at about 3:45 p.m. The critical care
team responded, including an emergency room physician.               They
unsuccessfully tried to revive Donald with medications (epinephrine,
atropine and intravenous sodium bicarbonate) and almost 30 minutes of
CPR. Donald was pronounced dead at 4:13 p.m. An autopsy was
conducted on October 8, which determined that Donald died from
aspiration of gastric contents.

¶8             Plaintiff filed this wrongful death action against the Hospital,
Dr. Foster and other defendants in April 2017. As against the Hospital,
Plaintiff alleged its “medical health care professionals” breached their duty
of care and “directly and proximately” caused Donald’s death.

¶9            Plaintiff disclosed several expert witnesses, including Dr.
Gary Salzman and Lisa Mancuso, RN. Dr. Salzman was the only witness
disclosed for causation, but he offered an opinion on the standard of care,
which was that on September 29 the Hospital’s “health care providers”
should have inserted a nasogastric tube into Donald’s stomach and ordered
that Donald not receive food or drink by mouth. Dr. Salzman offered no
opinion on the rapid response team’s role or whether Nurse B should have
summoned the rapid response team instead of Dr. Reyes on October 1.



                                      3
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court

¶10            Ms. Mancuso was retained to offer an opinion about the
standard of care for hospital nurses. She concluded that Nurse B breached
the relevant standard of care by failing to “escalate the level of care . . . [a]s
soon as the patient was not responding to therapy.” Although recognizing
“it’s not black and white,” Ms. Mancuso felt that Nurse B should have called
for “a rapid response” on the morning or early afternoon of October 1,
specifically at around 11:00 a.m., when Plaintiff raised concern about
Donald’s cognitive functioning, or by 2:50 p.m. that afternoon at the latest.
At her deposition, Ms. Mancuso testified:

       A rapid response is a way to bring emergency medical
       personnel to the patient’s bedside. And the purpose of a rapid
       response is to intervene before there is a death, a cardiac arrest
       or a code blue, whatever term you use. . . . And so a rapid
       response is all of those things that brings respiratory therapy,
       it might bring anesthesia, it’s going to bring the critical care
       team, to the patient’s bedside to help figure out what’s going
       on and timely treat the patient.
¶11          After discovery, the Hospital filed two motions for summary
judgment. The first motion sought summary judgment on punitive
damages, which the court denied. The second motion requested summary
judgment on causation. The Hospital argued that Plaintiff could not show
causation because she had “not disclosed any expert opinion providing that
the nurses’ medical care was a cause of” Koskovich’s death.

¶12           The superior court heard oral argument and granted
summary judgment, holding that Plaintiff “ha[d] not presented prima facie
evidence [showing] that there [was] a genuine issue of material fact in
regards to the . . . nursing staff at [Hospital] and the [issue of causation].”
The court also recognized that Plaintiff needed to prove causation through
an expert witness because a reasonable juror lacks the knowledge and
understanding to connect Donald’s death and Nurse B’s failure to summon
the rapid response team.               Plaintiff unsuccessfully moved for
reconsideration.

¶13          Plaintiff timely appealed. We have jurisdiction. See A.R.S.
§ 12-2101(A)(1).

                                DISCUSSION

¶14           Summary judgment is appropriate when “there is no genuine
dispute as to any material fact and the moving party is entitled to judgment
as a matter of law.” Ariz. R. Civ. P. 56(a). “We review de novo a grant of


                                        4
    KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                     Decision of the Court

summary judgment, viewing the evidence and reasonable inferences in the
light most favorable to the party opposing the motion.” Andrews v. Blake,
205 Ariz. 236, 240, ¶ 12 (2003). A moving party is entitled to summary
judgment “if the facts produced in support of the [nonmovant’s] claim or
defense have so little probative value” that “reasonable people could not
agree with the conclusion advanced by the proponent of the claim or
defense.” Id. ¶ 13 (quoting Orme Sch. v. Reeves, 166 Ariz. 301, 309 (1990)).

       I.      Medical Malpractice and Causation

¶15           To prove medical negligence, a plaintiff must provide
evidence that the defendant failed to meet the applicable professional
standard of care and defendant’s failure proximately caused plaintiff’s
injuries. A.R.S. § 12-563. To establish proximate cause, the plaintiff must
show “a natural and continuous sequence of events stemming from the
defendant’s act or omission, unbroken by any efficient intervening cause,
that produces an injury, in whole or in part, and without which the injury
would not have occurred.” Barrett v. Harris, 207 Ariz. 374, 378, ¶ 11 (App.
2004).

¶16            A plaintiff must show that causation is probable, not merely
speculative, see Robertson v. Sixpence Inns of Am., Inc., 163 Ariz. 539, 546
(1990), and the defendant’s negligence must be “a substantial factor in
bringing about the harm,“ Thompson v. Better-Bilt Aluminum Prod. Co., 171
Ariz. 550, 554 (1992) (quoting Restatement (Second) of Torts § 431(a) (1965)).

¶17            Plaintiff suggests her medical negligence claim against the
Hospital did not require an expert witness to prove causation. We disagree.
Causation in medical malpractice actions must be proven by “expert
medical testimony” unless the connection between the conduct and the
injury is “readily apparent to the trier of fact.” Barrett, 207 Ariz. at 378, ¶ 12.
A medical expert’s testimony was required to show causation here because
an average juror is unlikely to understand the causal relationship between
Donald’s death and Nurse B calling the hospitalist physician instead of the
rapid response team. E.g., Gregg v. Nat’l Med. Health Care Servs., Inc., 145
Ariz. 51, 54 (App. 1985). Without expert guidance, a jury could only
speculate about what might have been. Lohse v. Faultner, 176 Ariz. 253, 263
(App. 1992) (“[I]t was wholly speculative whether [defendant’s] agents, in
the absence of negligence, would have been positioned to prevent harm.”).
Summary judgment is appropriate if the plaintiff fails to provide the
requisite expert opinion evidence as to causation. See Gorney v. Meaney, 214
Ariz. 226, 232, ¶ 20 (App. 2007).




                                        5
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court

¶18           Plaintiff contends the superior court erroneously granted
summary judgment because a reasonable nurse would have sounded the
rapid response alarm just after 11:00 a.m. on October 1, and “sufficient
expert evidence was presented for a jury to reasonably infer causation from
[the Hospital’s] nursing staff’s failure to timely call a Rapid Response
causing immediate medical intervention into [Donald’s] seriously declining
condition in order to save his life.” But that misstates the inquiry. The
undisputed record at summary judgment reveals that Nurse B contacted
Dr. Reyes—the hospitalist physician—just after 11:00 a.m. and shared
Plaintiff’s concern about Donald’s cognitive functioning. Dr. Reyes
promptly responded and he examined Donald. To defeat summary
judgment, therefore, Plaintiff needed to present expert testimony and
evidence that Donald died because Nurse B contacted the hospital
physician instead of the rapid response team.

¶19            And, on that point, Plaintiff’s expert witnesses never explain
how or why Nurse B’s call to the hospitalist physician as opposed to the
rapid response team was the difference between life and death. Plaintiff
provides no evidence on the most basic facts to establish this connection.
For instance, she provides no evidence on the Hospital’s rapid response
policy and procedure; the names and background of medical professionals
and physician specialists who staffed the Hospital’s rapid response team
and would have responded on October 1; how the training and experience
of those medical professionals differ from a hospitalist physician’s training
and experience; whether and how often the Hospital’s rapid response team
had been summoned to similar emergencies and diagnosed the patient’s
condition; or whether those medical professionals would have ordered a
different course of treatment—meaning a nasal gastric tube and more
dietary restrictions—than a hospitalist physician.

¶20           Plaintiff counters with several arguments. She first contends
that causation is a jury question in “medical malpractice loss of chance
case[s]” when evidence shows that the defendant’s negligence increased the
risk of injury, citing Thompson v. Sun City Cmty. Hosp., Inc., 141 Ariz. 597
(1984). We disagree for two independent reasons. Plaintiff has not shown
that “loss of chance” causation applies to this case. Unlike in Thompson,
where the hospital defendant transferred a patient to another hospital and
thus delayed critical surgery, Plaintiff did not present evidence showing
that Nurse B “undertook to protect [Donald] from a particular harm and
negligently interrupted the chain of events,” thus increasing Donald’s risk
of harm. Id. at 615-16. Plaintiff only contends that Nurse B should have
called the rapid response team, presumably instead of the hospitalist
physician.


                                     6
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court

¶21           Even under Thompson, however, Plaintiff has not provided
evidence that “the defendant’s negligence increased the risk of harm or
deprived plaintiff of some significant chance of survival or better recovery,”
id. at 614, and certainly not enough evidence to “rise to the level of
substantiality,” Lohse, 176 Ariz. at 263.

¶22           Plaintiff also relies on a recent Maryland Court of Special
Appeals opinion, Adventist Healthcare Inc. v. Mattingly, 223 A.3d 1025 (Md.
Ct. Spec. App. 2020), but her reliance is misplaced. There, the plaintiff
claimed a hospital nurse “was negligent for failing to escalate the issue”
under the hospital’s “Chain of Command Policy” after the treating
physician “failed to respond to multiple telephone calls . . . while [the
patient] became progressively more ill.” Id. at 262-63, 284. Here, Nurse B
immediately contacted the hospitalist physician who then responded, and
the record includes no evidence of any hospital policies.

¶23           Plaintiff further contends that summary judgment was
improper because the Hospital presented no evidence that the rapid
response team “would not have saved [Donald].” But Plaintiff bears the
ultimate burden to prove her tort claim at trial, and the Hospital “does not
need to present evidence disproving the non-moving party’s claim.” Nat’l
Bank of Ariz. v. Thruston, 218 Ariz. 112, 117 (App. 2008). The Hospital
instead “need only ‘point out by specific reference to the relevant discovery
that no evidence exist[s] to support an essential element of the [non-moving
party’s] claim.’” Id. (quoting Orme Sch., 166 Ariz. at 310).

¶24           We affirm the superior court’s entry of summary judgment
for the Hospital because Plaintiff failed to offer evidence—with qualified
expert testimony or otherwise—sufficient to create a genuine issue of fact
that the alleged negligence of Nurse B or other Hospital nurses was a
substantial factor in Donald’s death.

       II.    Conflicting Summary Judgment Rulings

¶25             Plaintiff also argues the superior court issued inconsistent
rulings on the Hospital’s punitive damages and causation motions for
summary judgment. This court, however, will affirm the superior court’s
grant of summary judgment if it is correct for any reason. Rowland v. Great
States Ins. Co., 199 Ariz. 577, 581, ¶ 6 (App. 2001). And the superior court’s
decision was correct as explained above.




                                      7
   KOSKOVICH v. SCOTTSDALE HEALTHCARE HOSPITALS, et al.
                    Decision of the Court

                              CONCLUSION

¶26           We affirm the superior court’s entry of summary judgment
for the Hospital. As the prevailing party, we grant the Hospital its costs
incurred on appeal upon compliance with ARCAP 21. Plaintiff’s request
for sanctions is denied.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       8